NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DONALD HUNT,                                    No. 17-35775

                Plaintiff-Appellant,            D.C. No. 4:16-cv-05125-EFS

 v.
                                                MEMORANDUM*
ISRAEL R. GONZALEZ; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Edward F. Shea, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Washington state prisoner Donald Hunt appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging various

constitutional claims related to prison law library access and resources. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo cross-motions for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment. Guatay Christian Fellowship v. County of San Diego, 670

F.3d 957, 970 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment on Hunt’s access-to-

courts claim because Hunt failed to raise a genuine dispute of material fact as to

whether he suffered an actual injury as a result of defendants’ conduct. See Silva v.

Di Vittorio, 658 F.3d 1090, 1102-04 (9th Cir. 2011) (requiring facts showing actual

injury in order to state a First Amendment access-to-courts claim), overruled on

other grounds as stated by Richey v. Dahne, 807 F.3d 1202, 1209 n.6 (9th Cir.

2015); see also Lewis v. Casey, 518 U.S. 343, 351 (1996) (prisoner must show that

the deficiencies in the prison’s legal assistance hindered his efforts to pursue a

legal claim).

      The district court properly granted summary judgment on Hunt’s free speech

claims based on the prison’s regulations regarding calendars, compact discs, and

carbon paper because Hunt failed to raise a genuine dispute of material fact as to

whether the regulations are not reasonably related to legitimate penological

interests. See Turner v. Safley, 482 U.S. 78, 89-91 (1987) (explaining four-factor

test to analyze validity of regulations that impinge on an inmate’s First

Amendment rights).

      The district court properly granted summary judgment on Hunt’s retaliation

claims because Hunt failed to raise a genuine dispute of material fact as to whether


                                           2                                    17-35775
defendants took any adverse action against him because of his protected conduct.

See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (elements of a

retaliation claim in the prison context).

      The district court properly granted summary judgment on Hunt’s deliberate

indifference claim because Hunt failed to raise a genuine dispute of material fact as

to whether defendants knew of and disregarded an excessive risk to Hunt’s health

or safety. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (“[A] prison official

cannot be found liable under the Eighth Amendment for denying an inmate

humane conditions of confinement unless the official knows of and disregards an

excessive risk to inmate health or safety.”).

      To the extent that Hunt contends that defendants improperly reviewed or

limited his grievances, the district court properly granted summary judgment

because there is no constitutional right to a particular type of grievance review.

See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (“[I]nmates lack a

separate constitutional entitlement to a specific prison grievance procedure.”).

      AFFIRMED.




                                            3                                  17-35775